MEMORANDUM DECISION
Relator, Southern Ohio Coal Company, has filed this original action in mandamus requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of Ohio to vacate its order awarding permanent total disability compensation to respondent Leo W. Sheridan and to enter a new order denying the requested compensation or, in the alternative, to enter an order that is based on "some evidence" in the record.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals, who issued a decision including findings of fact and conclusions of law. The magistrate concluded that the commission cited "some evidence" to support its award of permanent total disability compensation and provided an adequate explanation of its reasons and that the requested writ should be denied.
Relator filed an objection to the decision of the magistrate essentially rearguing issues already adequately addressed in that decision. For the reasons stated in the decision of the magistrate, the objection is overruled.
Following independent review pursuant to Civ.R. 53, we find that the magistrate has properly determined the pertinent facts and applied the salient law to them. Accordingly, we adopt the decision of the magistrate as our own, including the findings of fact and conclusions of law contained in it. In accordance with the decision of the magistrate, the requested writ is denied.
Objection overruled; writ of mandamus denied.
BROWN, J., concurs.
BOWMAN, J., dissents.